Citation Nr: 0519623	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-18 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chest lesions 
claimed as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This case was previously before the Board in July 2003 and 
remanded for additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a nexus between service and his current tinnitus.

2.  The veteran has chronic cough and lipomatous lesions in 
the subcutaneous chest wall, but there is no medical evidence 
that either disorder is related to his military service, 
including claimed asbestos exposure.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

2.  A chronic disability manifested by chest lesions was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when " a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The record reflects that the veteran and his representative 
were provided with a copy of the May 1999 rating decision, 
the August 1999 statement of the case and supplemental 
statements of the case issued in June 2000 and May 2005.  By 
way of these documents, the veteran was informed of the 
requirements for establishing service connection for each 
claim.  Thus, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claims, which the Board construes as reasonably informing 
him of the information and evidence not of record that is 
necessary to substantiate his claims.

By letters dated in October 1998, March 1999, June 2001, 
January 2003, October 2003 and December 2004, the RO advised 
the veteran of the criteria for establishing his claims, the 
types of evidence necessary to prove each claim, the 
information necessary for VA to assist him in developing his 
claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, Social Security 
records, and the reports of VA examinations in November 1998, 
March 2005 and April 2005 have been obtained and associated 
with the claims file.  In March 1999, the veteran was asked 
to inform the RO when he was exposed to asbestos and to 
describe his duty assignments.  He also was asked to describe 
his post service employment history.  The record also 
reflects that the veteran was afforded an opportunity to 
testify at hearings before the RO in February 2000 and before 
the Board in May 2002.  As to outstanding evidence, the 
veteran reported receiving treatment from two private 
physicians in the late 1970s and early 1980s.  In January 
2003, he was asked to provide the complete address of each 
doctor, medical facility and the approximate dates of 
treatment.  The veteran did not respond to the letter and has 
not submitted additional evidence with regard to either 
claim.  Neither the veteran nor his representative asserts 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted on.  
All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims .  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease.  VA Manual 21-1, Part 
VI, para. 7.21(c) provides that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See Ashford v. Brown, 
10 Vet. App. 120, 123-24 (1997); VAOPGCPREC 4-2000 (April 13, 
2000).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000. 


Factual Background

Service medical records show that at enlistment in September 
1972, the veteran noted a history of ear trouble.  However, 
it was not considered disabling and there was no further 
summary or elaboration by the examiner.  These records also 
show treatment for various skin eruptions, diagnosed as 
sebaceous cysts, acne vulgaris, and contact dermatitis due to 
poison oak.  However, neither the veteran nor examiner noted 
the presence of a chronic skin disorder or tinnitus at 
discharge in September 1975 and clinical evaluation of the 
skin and ears was normal.  

The veteran's service medical records are entirely negative 
for complaints, findings, or a suggestive of a lung disease.  
However, in June 1974 the veteran requested a chest X-ray due 
to chest pain with physical exertion.  Physical examination 
was within normal limits.  At his separation examination in 
September 1975 the lungs were clinically evaluated as normal, 
and a chest X-ray was within normal limits.

Service personnel records indicate that the veteran served 
aboard the USS Coral Sea as an electrical/mechanical 
equipment repairman.  There is no official service department 
documentation to support or contradict his claim of exposure 
to asbestos in service.

The post service evidentiary record in this case is 
considerable and consists of private and VA medical records, 
which cover the period from 1998 to 2005.  However, these 
records primarily show treatment of the veteran for 
psychiatric and orthopedic symptoms and are notably negative 
for any medical evidence documenting any complaints, findings 
or diagnosis pertaining to a respiratory disorder.  

In connection with his claim for service connection, the 
veteran underwent a contract examination through QTC Medical 
Services (QTC) in November 1998.  At that time he gave a 
history of subcutaneous nodules related to asbestos exposure 
during military service.  He stated that he was a machinist 
on an old ship and spent two hours daily working with 
machinery and around insulated tubings, which were 
"smothered with exposed asbestos."  He stated that he first 
developed symptoms on his ribcage in 1976 and was evaluated 
by a physician at that time, but a diagnosis was not given 
until 1995.  He also complained of shortness of breath with 
any amount of walking.  

Examination revealed the presence of several lipomatous, 
soft, non-indurated, movable masses underneath the skin in 
the subcutaneous fasciae of the chest.  The lungs revealed 
bilaterally symmetric breath sounds, clear to auscultation 
and percussion.  There was no evidence of wheezing or 
rhonchi.  The expiratory phase was within normal limits.  A 
chest X-ray was normal with no active disease.  Pulmonary 
function test (PFT) results showed evidence of mild 
obstruction.  The diagnosis was lipomatous lesions in the 
subcutaneous chest wall.  

On audiometric examination the veteran gave a history of 
periodic bilateral tinnitus with an onset of symptoms in 1975 
and diagnosis in 1995.  He attributed the tinnitus to injury 
as a result of exposure to a high level of noise while aboard 
a Navy ship.  He stated that he did not experience tinnitus 
during service, but noticed it shortly after service 
discharge.  Following, examination, the examiner concluded 
that the veteran's allegation of tinnitus remained 
undiagnosed by his clinical evaluation.  

The veteran has presented testimony at two personal hearings, 
one before a hearing officer at the RO in February 2000 and 
another before the undersigned Veterans Law Judge in May 
2002.  His essential argument is that he served as a throttle 
man on the main turbines of the USS Coral Sea, without ear 
protection.  He first noticed ringing in his ears shortly 
after he was discharged from the Navy and was first evaluated 
in the 1970s by a private physician.  He testified that he 
had no post service noise exposure.  The veteran also 
testified that he was exposed to asbestos during service and 
subsequently developed a chronic cough and skin problems as a 
result.  He testified that with the exception of a brief 
history of smoking while in the Navy, he had no post service 
asbestos exposure or exposure to other toxic chemicals.  The 
record was held open for 60 days to allow the veteran the 
opportunity to submit any additional evidence.  

Additional records were received from the VA Medical Center 
in San Diego and show that recently in 2004 the veteran was 
evaluated for various complaints and symptoms following 
exposure to petrochemicals while assisting with the "take 
down" of a petrochemical plant.  

The veteran underwent VA examinations in 2005, pursuant to a 
July 2003 Board remand, in order to determine the nature and 
extent of any tinnitus and/or skin condition, and to obtain 
an opinion as to the etiology of any such conditions.  The 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of his service and post-service 
symptoms, and reviewed chest X-ray and PFT findings.  The 
examiner also noted the veteran's post-service occupational 
and smoking history.  He thereafter opined that there was no 
evidence of respiratory disability in the veteran that might 
be attributed to military service.  Moreover, the veteran's 
multiple subcutaneous lipomas were not a cause of any 
respiratory disease and had no relationship whatsoever to his 
respiratory status.  

The examiner also found that there was no evidence of 
asbestosis.  He noted that an important finding was that the 
veteran's oxygen saturation on room air was 99 percent in 
March 2005, which is as close as possible to normal.  PFT 
results did not indicate any respiratory disability.  In 
addition, chest X-rays showed no pleural plaques, which are 
found in significant asbestos exposure and were also negative 
for lung disease.  The examiner did conclude that the veteran 
had a chronic productive cough, which was non-disabling.  
However, the examiner explained that the veteran's post-
service employment history as an environmental remedial 
engineer, which involved exposure to a variety of toxic 
industrial chemicals and his history of cigarette smoking 
could cause chronic cough.  

Following audiometric examination, the examiner concluded the 
veteran's tinnitus was considered to be of unknown etiology, 
noting that the veteran himself, particularly during sworn 
testimony, reported that the tinnitus began a couple of years 
after his discharge from the military.  The examiner noted 
that there was no medical evidence or literature that 
supported the claim of tinnitus beginning at a later time 
following noise exposure.  Therefore, the examiner opined, 
the veteran's tinnitus was not due to his time in the 
military.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since January 1998 
according to SSA criteria.  The primary diagnosis was 
disorders of the back (discogenic and degenerative) and the 
secondary diagnosis was anxiety-related disorders.  Medical 
records accompany the disability determination and consist 
primarily of reports from non-VA medical sources.  




1) Tinnitus 

Service medical records are entirely negative for complaints 
or findings of symptoms indicative of tinnitus.  As such, 
these records do not affirmatively establish that this 
disability had its onset during military service.  In this 
case, the medical evidence tends to establish that the 
veteran developed tinnitus after separation from military 
service.

The earliest recorded medical history places the presence of 
tinnitus complaints in 1998, more than 20 years after his 
separation from active service.  There is no showing of any 
continuity of pertinent symptoms since service with regard to 
tinnitus to suggest any link to service.  Therefore, the 
current medical evidence does not establish the presence of a 
continuing disability for the purposes of chronicity.  38 
C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 488, 
498.

Moreover, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service.  The 2005 VA 
examination report provides an opinion, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record, that the veteran's tinnitus was 
not incurred in service.  In rendering his opinion, the 
physician took into consideration the veteran's previous 
medical history, medical evaluations, and claimed history of 
noise exposure during service.  

The only other evidence submitted in support of the veteran's 
claim is his testimony.  Although he is competent to report 
the symptoms he has experienced since active service, he is 
not competent to testify to the fact that the claimed 
acoustic trauma he experienced in service and the tinnitus 
diagnosed long after service are related.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  The problem in this 
case is that the service medical records do not refer to any 
tinnitus or other indications of the onset of a disability, 
and the remaining medical reports are dated many years after 
the veteran's active service ended.  The fact that the 
veteran may have been exposed to noise trauma in service does 
not, by itself, establish a basis for the grant of service 
connection.  The single competent medical opinion in the 
record conclusively found no etiological relationship between 
service and the subsequent development of tinnitus.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore a preponderance of the evidence is against the 
claim for service connection for tinnitus and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).


2) Chest lesions 

The veteran claims that he developed chest lesions as a 
result of asbestos exposure during service.  After carefully 
reviewing the veteran's claims file, the evidence shows that 
it is possible that he may have had some exposure to asbestos 
in the Navy, due to working as a machinist mate.  He may also 
well have had asbestos exposure after service, due to working 
as an environmental engineer.  However, assuming without 
conceding that he was exposed to asbestos in service, the 
Board notes that mere exposure to a potentially harmful agent 
is insufficient to be eligible for VA disability benefits.  
The question in a claim such as this is whether disabling 
harm ensued.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, it is clear that the veteran has a skin 
condition, diagnosed as lipomas of the subcutaneous chest 
wall.  However, service medical records reveal that he was 
seen for various acute skin problems that resolved with 
treatment, as they were not present at the time of his 
medical examination for separation from service in September 
1975.  Moreover, there is no competent evidence that suggests 
asbestos exposure was a factor in the development of any of 
these infections.  As such, these records do not 
affirmatively establish that his chest lesions had their 
onset during military service.  

The earliest recorded medical history places the presence of 
subcutaneous lipomas in 1998, more than 20 years after the 
veteran's discharge from active service in 1975.  There is no 
showing of any continuity of pertinent symptoms since service 
to suggest any link to service.  Therefore, the current 
medical evidence does not establish the presence of a 
continuing disability for the purposes of chronicity.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 498.  

Moreover, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed the veteran's current skin disorder to military 
service.  In 2005, he was referred for VA examination for the 
specific purpose of obtaining an opinion as to whether or not 
his disability could be related to asbestos exposure.  In 
rendering his opinion, the physician took into consideration 
the veteran's previous medical history, medical evaluations, 
and history of asbestos exposure during service.  The 
examiner concluded that the veteran's chest lesions were not 
related to military service including any claimed asbestos 
exposure.  The examiner further concluded that there was no 
medical evidence that the veteran currently had asbestosis or 
other asbestos-related lung disease, which was linked to 
service.  

While the Board does not dispute that the veteran may 
experience a chronic productive cough, there are no clinical 
confirmations that he suffers from an actual disability.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to asbestos 
exposure during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or conclude any condition is etiologically related to prior 
asbestos exposure.  The Board is not concluding that he was 
not exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  As it is the 
province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
single competent medical opinion in the record conclusively 
found no etiological relationship between service and the 
subsequent development of any chest lesions.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore a preponderance of the evidence is against the 
claim for service connection for chest lesions and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chest lesions claimed 
as due to exposure to asbestos is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


